Title: To Thomas Jefferson from Delaware Democratic Republicans, [on or after 24 March 1802]
From: Delaware Democratic Republicans
To: Jefferson, Thomas


            Sir.
              [on or after 24 Mch. 1802]
            In compliance with the wishes of our Republican Brethren of Kent County in the State of Delaware as enjoined on us by the preceeding Resolves—We Humbly submit to your consideration the following reasons upon the subject of said resolves.
            Being decidedly of opinion that Allen Mc.Lane esquire deserves not to be continued Collector of the Port of Wilmington in the State of Delaware;—we have been in expectation of hearing of his removal, but being disappointed, we are induced to believe you are persuaded that the Republicans of Delaware wish his continuance in Office. To remove which impression is the object of this Address.
            We presume not, Sir, to put our Judgment in competition with yours, and would not wish to dictate to the supreme executive of the united States the conduct he should persue. But we think it our duty to inform you, that we conceive the present and past conduct of Allen Mc.Lane Esquire highly improper and undeserving of confidence from a Republican President. Could we but bring ourselves to believe that a person who has been a uniform supporter of the past dangerous and extravagant Administration—who by the Violence of his Conduct has rendered himself extremely obnoxious to the republicans of Delaware—so much so—that they had rather see any other Federalist in the State enjoying that lucrative office than himself, ought not to be favored by a President whom he has invariably endeavored to villify and abuse, we might perhaps think he should be continued—(note “Christian Federalist”) especially if no Republican in the State could be found capable of filling that office. He has now been five years in the enjoyment of that office, and if he is not now to be removed, we presume, he is to Hold his office like the Judges during “good Behaviour.” We cannot think it right that such officers should be continued forever in office, and we Humbly conceive that offices of Profit should circulate among the People, especially in a Republican Government, as ours is.
            There is nothing, Sir, we have so much at Heart as the Interest & welfare of the Republican cause. We could wish none but firm republican Friends to be the objects of Presidential favor. Persons who have weathered the storm of Federal Persecution, and have been invariably supporters of the Republican cause, should, we think, be promoted to Offices of profit, and be rewarded for their fidelity and attachment.—At the same time we would not wish to be understood to censure your attempt to conciliate. On the contrary we applaud it. But the Federalists have no idea of conciliation. They are evidently determined on the destruction of Republicanism, and notwithstanding the disposition you have evinced to conciliate by your permitting a large majority of them to remain in office, their abuse of your Administration has been equally as great as if you had displaced every man of them. Having enjoyed a complete monopoly of Offices under President Adams, nothing will satisfy them but the same monopoly under your Administration.
            We believe not a single Federalist in this state has been removed from office;—and shall Federalists always Bask in the sunshine of Presidential favor? Shall nothing satisfy them but a perpetual enjoyment of every Office of Profit in the State? And shall no change of sentiment in the People, shall no change of Public Men, produce a change of measures, or operate to the advantage of the republicans. While Jefferson is President they certainly cannot be neglected.
            Be assured, Sir, that we are perfectly disinterested in our present Address—not having any particular person in view to fill said Office. It only remains for us to express our most ardent wishes that your Administration may be prosperous and Happy. To these may the wise disposer of events be Pleased to add length of Days and every of Heavens choicest blessings.
            Resolved. That said Address be signed by the Chairman and Secretary, and sent to David Hall Esquire Governor of this State, together with a Copy of the Proceedings—To be forwarded to the President of the United States.
            Signed by Order of said Meeting.
              Abraham Pierce Chairman.
              J. Hamm. Secretary.
           